Citation Nr: 0406804	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-03 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinusitis.  



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1962 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating determination of 
the Albuquerque, New Mexico, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran has not been afforded a 
comprehensive VA examination during the course of this 
appeal.

As to the veteran's claim for service connection for a left 
eye disorder, the Board notes that the veteran's visual 
acuity at the time of his January 1962 pre-entrance 
examination was 20/200 in the left eye.  At the time of his 
February 1964 service separation examination, the veteran had 
visual acuity of 20/400 in the left eye. 

The Board notes that the Court held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if the veteran's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed; and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(a).

Moreover, any adjudication must be determined based upon 
independent medical judgment, rather than the superimposed 
judgment of the adjudicator, and in this case, there is 
inadequate medical opinion in the file to answer many of the 
pertinent questions pursuant to Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

As to the veteran's claim of service connection for 
sinusitis, the Board notes that the veteran was treated for 
upper respiratory infections and for excessive phlegm while 
in service.  Moreover, on his February 1964 service 
separation report of medical history, the veteran checked the 
"yes" box when asked if he had or had ever had ear, nose, 
or throat trouble.  In the narrative portion of the report, 
the veteran was noted to have been treated for excessive 
phlegm in February 1964.  

As to the veteran's claim of service connection for tinnitus, 
the Board observes that the veteran was noted to have ringing 
in his ears on his February 1964 service separation report of 
medical history.  On his DD Form 214 the veteran was noted to 
have received marksman medals for both carbine and rifle.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is completed.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current 
tinnitus.  All indicated tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder must be made available to 
the examiner for review.  The examiner is 
requested to render the following 
opinion:  Is it at least as likely as not 
that any current tinnitus, if found, is 
related to the veteran's period of 
service?  Complete detailed rationale is 
requested for each opinion that is 
rendered. 

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current 
sinusitis.  All indicated tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder must be made available to 
the examiner for review.  The examiner is 
requested to render the following 
opinion:  Is it at least as likely as not 
that any current sinusitis, if found, is 
related to the veteran's period of 
service?  Complete detailed rationale is 
requested for each opinion that is 
rendered. 

4.  The RO should arrange for a VA eye 
examination to determine the nature and 
etiology of any left eye disorder that 
may be present.  The claims folder must 
be made available for review.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.

The examiner is requested to render the 
following opinions:

(a) Does the veteran currently have a 
left eye disorder? If so, what is the 
etiology of this disorder and is it at 
least as likely as not related to 
service?

(b) Did the veteran have any left eye 
disorder at the time of his entrance into 
service, and if so, what was the nature 
of this disability?

(c) If the veteran entered service with 
any left eye disorder, did this disorder 
increase in severity during service and 
if so, did the increase in severity 
represent simply a temporary or 
intermittent flare-up of the preservice 
condition without worsening of the 
underlying condition or did the increase 
in severity represent a worsening of the 
underlying condition beyond the natural 
progress of the disorder?

5.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  This Remand serves as notice of 
the regulation.

6.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




